The law involved in the requested charge is correctly stated, but I know of no law of this State which authorizes a trial judge to charge the jury on the law of the case prior to the conclusion of the argument of counsel. Indeed, Section 4363, Comp. Gen. Laws, expressly requires that, in both criminal and civil cases, the presiding judge shall charge the jury on the law of the case at the conclusion of the argument of counsel. This statute as amended in 1925 is in keeping with our own traditions and practice, and repealed an effort to depart from the old rule by an Act of the previous Legislature, Chapter 9364, Acts of 1923, which provided that the judge's charge should precede the argument. This Act of 1923 did not meet with the approval of the bench and bar, and people. So in 1925 the Legislature returned to the ancient rule, which gives the presiding judge "the last say" before the case is finally submitted to the jury for their consideration and verdict.